PER CURIAM.
Appellant was convicted of knowingly presenting for redemption an altered state lottery ticket in violation of § 24.118, Fla. Stat. (1987). Adjudication of guilt and imposition of sentence were withheld and appellant was placed on probation for 18 months, ordered to perform 200 hours of public service work and ordered to make restitution.
On appeal, appellant contends that the prosecution failed to prove that he knew the lottery ticket presented for redemption had been altered. In its answer brief, ap-pellee concedes error, admitting that as the facts would support equally a finding of guilt or innocence, case authority requires that appellant be discharged. Saffor v. State, 13 FLW 2452 (Fla. 1st DCA, November 7, 1988).
Accordingly, the judgment finding appellant guilty of presenting an altered lottery ticket for redemption is reversed pursuant to Rule 9.315(b), Florida Rules of Appellate Procedure.
SMITH, C.J., and ERVIN and NIMMONS, JJ., concur. '